Smith, Judge.
In Robinson v. Kroger Co., 222 Ga. App. 711 (476 SE2d 29) (1996), we affirmed the judgment of the trial court granting summary judgment in favor of the Kroger Company. In Robinson v. Kroger Co., 268 Ga. 735 (493 SE2d 403) (1997), the Supreme Court reversed our decision. Accordingly, the decision of this Court is vacated, the decision of the Supreme Court is made the decision of this Court, and the judgment of the trial court in favor of Kroger Company is reversed.

Judgment reversed.


Andrews, C. J., and Senior Appellate Judge Harold R. Banke concur.